internal_revenue_service national_office technical_advice_memorandum july third party communication none date of communication not applicable tam-145355-03 number release date index uil no case-mis no --------------------------------------- lmsb taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference legend ---------------------------------------------- ------------------------------------ ------------------------------ ---------------- and none held taxpayer ---------------------------------------------- issue whether under the circumstances described below taxpayer is the proper claimant for purposes of and of the internal_revenue_code with respect to the tax imposed on gasoline and diesel_fuel fuel conclusion under the circumstances described below taxpayer is the proper claimant for purposes of and with respect to the tax imposed on fuel facts taxpayer is in the business of renting construction equipment to businesses and individuals none of the equipment in question is a highway vehicle taxpayer buys fuel and fills up the fuel tanks of its equipment as needed under taxpayer s standard rental policy each piece of equipment is taken by the customer with a full tank of fuel the customer is expected to return the equipment to taxpayer with a full tank of fuel if the customer returns the equipment with less than a full tank taxpayer imposes a pre-set fee based upon the number of gallons of fuel required to fill up the fuel tank the fee exceeds taxpayer s actual per gallon cost serving as incentive to the customers to return the equipment with a full tank in those cases in which a fee is imposed the charge is separately_stated on the final rental invoice as a fuel charge title to the equipment remains with taxpayer at all times taxpayer is not in the business of selling fuel refueling activities are incidental to its rental activities neither title to the fuel nor the substantial incidents_of_ownership to the fuel transfers from taxpayer to its customers taxpayer accounts for the fuel costs and revenues consistent with a rental_activity for federal_income_tax purposes and does not account for the fuel charges as sales of fuel taxpayer has claimed credits against its income_tax returns for the federal excise_tax paid on the fuel that was used to fill the fuel tanks on equipment returned by its customers with less than a full tank of fuel taxpayer has taken the position that taxpayer is the ultimate_purchaser of the fuel and is therefore entitled to the credit the irs office that submitted the request for technical_advice the office argues that taxpayer is reselling the fuel to its customers thus the office argues taxpayer is not the ultimate_purchaser within the meaning of the statute and is not entitled to the credit law and analysis sec_34 generally allows a credit against income_tax for amounts payable to the taxpayer under and sec_4081 imposes a tax on certain removals entries and sales of taxable_fuel including gasoline and diesel_fuel sec_48_4081-1 of the manufacturers and retailers excise_tax regulations defines asale as including the transfer of title to or substantial incidents_of_ownership in taxable_fuel other than taxable_fuel in a terminal to the buyer for a consideration which may consist of money services or other_property sec_6421 provides in pertinent part that if gasoline is used in an off-highway_business_use the secretary shall pay without interest to the ultimate_purchaser of the office asked only whether taxpayer is the proper claimant in this case no opinion is expressed as to whether the fuel is being used for an off-highway_business_use when the credits may be taken or whether any other conditions to allowance of the credit have been met such gasoline an amount equal to the amount determined by multiplying the number of gallons so used by the rate at which tax was imposed on such gasoline under ' sec_6427 provides that if any diesel_fuel on which tax has been imposed under ' is used by any person in a nontaxable_use such as an off-highway_business_use the secretary shall pay without interest to the ultimate_purchaser of such fuel an amount equal to the amount of tax imposed sec_48_6427-8 provides that a claim with respect to diesel_fuel under ' l is allowable if among other conditions the claimant produced or bought the fuel and did not sell it in the united_states revrul_69_150 1969_1_cb_286 holds that for purposes of the exemption from manufacturers excise_tax provided for sales for export the fuel contained in the tank when the vehicle leaves the united_states is considered to be a part of the vehicle and not a commodity being exported in revrul_66_302 1966_2_cb_504 a corporation manufacturers and sells aircraft to its distributors when an aircraft is sold assembled the corporation always includes a full tank of gasoline the ruling holds among other things that the distributor is considered to be the ultimate_purchaser of the gasoline in the tank when the distributor takes delivery at the point of manufacture situation of revrul_76_58 1976_1_cb_328 describes a company that manufactures and sells jet_aircraft each aircraft sold contains a afirst tank fill-up of fuel the ruling holds among other things that the company in substance sells the fuel to the purchaser of the aircraft the published position of the internal_revenue_service revrul_69_150 indicates that fuel added to a vehicle becomes part of the vehicle and cannot be viewed as a separate commodity in this case there are no bills of lading receipts or other documentation indicating a transfer of title of the fuel from taxpayer to a customer taxpayer refuels the equipment after the customer returns the equipment when the equipment is returned the customer relinquishes all custody and control of that equipment thus legal_title to the fuel does not pass to the customer nor do the parties treat the transaction as a sale of the fuel as a result taxpayer is not selling the fuel to its customers a person that buys fuel and does not resell it in the united_states is the ultimate_purchaser of that fuel and thus is the proper claimant under a and l in this case taxpayer purchases the fuel and does not resell it in the united_states unlike the manufacturers described in revrul_66_302 and revrul_76_58 taxpayer is in the business of leasing not selling the equipment in question at all times title to the equipment and to the fuel remains with taxpayer accordingly taxpayer is the ultimate_purchaser of the fuel in question caveats a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 provides that it shall not be used or cited as precedent in accordance with ' c names addresses and other identifying numbers have been deleted
